UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-00524 The Dreyfus/Laurel Funds Trust (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 6/30/14 The following N-CSR relates only to Dreyfus High Yield Fund and does not affect the other series of the Registrant, which have different fiscal year ends and, therefore, different N-CSR reporting requirements. Separate N-CSR Forms will be filed for those series, as appropriate. FORM N-CSR Item 1. Reports to Stockholders. Dreyfus High Yield Fund SEMIANNUAL REPORT June 30, 2014 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 29 Statement of Assets and Liabilities 30 Statement of Operations 31 Statement of Changes in Net Assets 33 Financial Highlights 36 Notes to Financial Statements 50 Information About the Renewal of the Funds Investment Management Agreement FOR MORE INFORMATION Back Cover Dreyfus High Yield Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for Dreyfus High Yield Fund, covering the six-month period from January 1, 2014, through June 30, 2014. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. U.S. bonds defied many analysts expectations over the first half of 2014 when long-term interest rates moderated and prices of U.S. government securities climbed. Despite a series of gradual reductions in quantitative easing by monetary policymakers, rates at the longer end of the markets maturity range generally fell amid low inflation concerns and the weather-related economic contraction during the first quarter of the year. We believe we already have seen signs that the economys winter contraction will likely prove temporary, including stronger labor markets, greater manufacturing activity, rebounding housing starts, and rising household wealth. While these developments portend well for corporate-backed bonds over the remainder of the year, the likelihood of rising interest rates suggests that selectivity and a long-term perspective could become more important determinants of potential investment success. As always, we encourage you to talk with your financial advisor about our observations and their implications for your investments. Thank you for your continued confidence and support. J. Charles Cardona President The Dreyfus Corporation July 15, 2014 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2014, through June 30, 2014, as provided by Chris Barris and Kevin Cronk, Portfolio Managers Fund and Market Performance Overview For the six-month period ended June 30, 2014, Dreyfus High Yield Fund’s Class A shares produced a total return of 5.03%, Class C shares returned 4.64%, and Class I shares returned 5.15%. 1 In comparison, the BofA Merrill Lynch U.S. High Yield Master II Constrained Index (the “Index”), the fund’s benchmark, achieved a total return of 5.64% over the same period. 2 High yield bonds fared relatively well over the first half of 2014 as yield differences narrowed across the market’s credit quality spectrum despite pronounced economic weakness early in the year. The fund produced lower returns than the benchmark, mainly due to underweighted exposure to BB-rated securities. The Fund’s Investment Approach The fund seeks to maximize total return, consisting of capital appreciation and current income. At least 80% of the fund’s assets are invested in fixed-income securities that are rated below investment grade (“high yield” or “junk” bonds) or are the unrated equivalent as determined by Dreyfus. Individual issues are selected based on careful credit analysis. We thoroughly analyze the business, management, and financial strength of each of the companies whose bonds we buy, then project each issuer’s ability to repay its debt. High Yield Bonds Continued to Advance At the end of 2013, evidence of an accelerating economic recovery and the Federal Reserve Board’s (the “Fed”) decision to begin reducing its massive quantitative easing program drove yields of 10-year U.S.Treasury securities above 3% for the first time in more than two years. However, renewed global economic concerns at the start of the reporting period caused yields to moderate, and the Fed’s new chairperson backed away from previous employment and inflation targets, making clear that short-term interest rates were likely to remain near historically low levels for some time to come. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Meanwhile, harsh winter weather dampened domestic economic activity: the U.S. Department of Commerce estimated that U.S. GDP contracted at a 2.9% annualized rate over the first quarter of 2014 even as the unemployment rate continued to decline. In this environment, yields of longer term U.S. Treasury securities fell, driving income-oriented investors to riskier securities with competitively high yields. As a result, investor demand intensified for high yield bonds.Those rated toward the top of the below-investment-grade credit quality spectrum, particularly bonds with BB ratings, benefited from investors’ reach for higher yields. CCC-rated bonds also fared relatively well, but B-rated bonds lagged. Constructive Posture Dampened Relative Performance In light of improving economic conditions at the start of 2014, we generally established a constructive investment posture, including an emphasis on B- and CCC-rated securities and underweighted exposure to BB-rated bonds. However, this positioning proved counterproductive when the U.S. economy hit a soft patch during the first quarter of the year and BB-rated bonds outperformed their counterparts in lower rating tiers.The fund’s relative results also were undermined to a degree by our interest rate strategy: lower rated securities typically have shorter maturities, and the fund’s relatively short average duration prevented it from participating more fully in strength among higher rated, longer maturity bonds. Finally, from a security selection viewpoint, the fund’s holdings in the energy and utilities sectors generally trailed market averages. The fund achieved better results compared to its benchmark from our security selection strategy in the financials sector.The fund also benefited from overweighted exposure to the better performing information technology and telecommunications services sectors. Strategies for a Changing Market Environment In light of mounting evidence that the U.S. economic recovery got back on track during the second quarter of 2014, we currently expect U.S. GDP growth to continue to accelerate over the remainder of the year.While stronger growth potentially raises 4 the risks of rising interest rates and heightened bond market volatility, it should prove supportive of high yield securities, which tend to respond more to their issuers’ underlying credit fundamentals than changes in interest rates.We also expect high yield securities to continue to benefit from low default rates and narrowing yield differences relative to U.S.Treasury securities. Therefore, as of the reporting period’s end, we have maintained a generally constructive investment posture, with a focus on bonds with credit ratings toward the lower end of the below-investment-grade range. In addition, due to the potential for higher long-term interest rates, we have maintained the fund’s average duration in a position that is modestly shorter than that of the benchmark. At the same time, we have begun to see signs of quality issues in the new issuance market for high yield bonds, and we have become increasingly mindful of the need to carefully evaluate the strengths and weaknesses of individual issuers. In our judgment, these strategies should position the fund well to participate in relatively sound, high yielding investment opportunities as they become available. July 15, 2014 Bond funds are subject generally to interest rate, credit, liquidity, and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. High yield bonds are subject to increased credit risk and are considered speculative in terms of the issuer’s perceived ability to continue making interest payments on a timely basis and to repay principal upon maturity. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price, yield, and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC. — Reflects reinvestment of dividends and, where applicable, capital gain distributions. The BofA Merrill Lynch U.S. HighYield Master II Constrained Index is an unmanaged performance benchmark composed of U.S. dollar-denominated domestic andYankee bonds rated below investment grade with at least $100 million par amount outstanding and at least one year remaining to maturity. Bonds are capitalization-weighted.Total allocations to an issuer are capped at 2%.The index does not reflect fees and expenses to which the fund is subject. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus High Yield Fund from January 1, 2014 to June 30, 2014. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended June 30, 2014 Class A Class C Class I Expenses paid per $1,000 † $4.83 $8.63 $3.56 Ending value (after expenses) $1,050.30 $1,046.40 $1,051.50 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended June 30, 2014 Class A Class C Class I Expenses paid per $1,000 † $4.76 $8.50 $3.51 Ending value (after expenses) $1,020.08 $1,016.36 $1,021.32 † Expenses are equal to the fund’s annualized expense ratio of .95% for Class A, 1.70% for Class C and .70% for Class I, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS June 30, 2014 (Unaudited) Coupon Maturity Principal Bonds and Notes—94.7% Rate (%) Date Amount ($) a Value ($) Aerospace & Defense—1.4% Bombardier, Sr. Unscd. Notes 6.00 10/15/22 4,135,000 b 4,243,544 Bombardier, Sr. Unscd. Notes 7.75 3/15/20 3,125,000 b 3,547,344 CPI International, Gtd. Notes 8.75 2/15/18 3,410,000 c 3,589,025 TransDigm, Gtd. Notes 5.50 10/15/20 1,675,000 1,710,845 TransDigm, Gtd. Notes 6.00 7/15/22 1,760,000 b 1,810,600 TransDigm, Gtd. Notes 6.50 7/15/24 7,740,000 b 8,068,950 Automotive—2.0% Chrysler Group, Scd. Notes 8.00 6/15/19 2,350,000 2,564,437 Chrysler Group, Scd. Notes 8.25 6/15/21 6,565,000 d 7,451,275 General Motors Financial, Gtd. Notes 3.25 5/15/18 585,000 595,237 Gestamp Funding Luxembourg, Sr. Scd. Notes 5.63 5/31/20 7,595,000 b 7,955,762 Goodyear Tire & Rubber, Gtd. Notes 6.50 3/1/21 3,850,000 4,196,500 Goodyear Tire & Rubber, Gtd. Notes 8.25 8/15/20 4,025,000 4,437,562 Jaguar Land Rover Automotive, Gtd. Notes 5.63 2/1/23 1,800,000 b,d 1,919,250 Schaeffler Holding Finance, Sr. Scd. Notes 6.88 8/15/18 4,125,000 b 4,367,344 Banking—4.4% Ally Financial, Gtd. Notes 4.75 9/10/18 5,535,000 5,887,856 Ally Financial, Gtd. Notes 7.50 9/15/20 5,080,000 6,140,450 Ally Financial, Gtd. Notes 8.00 11/1/31 1,190,000 1,526,175 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Banking (continued) Bank of America, Jr. Sub. Cap. Secs., Ser. K 8.00 7/29/49 4,195,000 c 4,665,293 Barclays, Jr. Sub. Bonds EUR 6.50 6/15/49 5,925,000 c 8,190,179 Barclays Bank, Jr. Sub. Notes EUR 4.88 12/29/49 2,530,000 c,d 3,421,892 Citigroup, Jr. Sub. Notes 5.95 7/29/49 8,255,000 c 8,347,869 Lloyds Banking Group, Jr. Sub. Bonds 6.27 11/29/49 4,409,000 b,c 4,585,360 Lloyds Banking Group, Jr. Sub. Notes 6.66 1/29/49 3,260,000 b,c 3,659,350 Lloyds Banking Group, Jr. Sub. Bonds 7.50 4/30/49 10,091,000 c 10,762,051 RBS Capital Trust III, Bank Gtd. Notes 5.51 9/29/49 9,380,000 c,d 9,333,100 Royal Bank of Scotland Group, Sub. Notes 6.00 12/19/23 2,460,000 2,669,454 Royal Bank of Scotland Group, Sub. Notes 6.13 12/15/22 3,660,000 4,016,407 Royal Bank of Scotland, Sub. Notes 9.50 3/16/22 1,030,000 c 1,209,874 Building Materials—1.8% Allegion US Holding, Gtd. Notes 5.75 10/1/21 4,690,000 b 4,959,675 American Builders & Contractors Supply, Sr. Unscd. Notes 5.63 4/15/21 3,490,000 b 3,620,875 Building Materials Corp. of America, Sr. Unscd. Notes 6.75 5/1/21 3,130,000 b 3,380,400 Cemex, Sr. Scd. Notes 9.50 6/15/18 3,160,000 b,d 3,634,000 Gibraltar Industries, Gtd. Notes 6.25 2/1/21 3,240,000 c 3,385,800 Grupo Isolux Corsan Finance, Gtd. Bonds EUR 6.63 4/15/21 3,015,000 b 4,221,330 Nortek, Gtd. Notes 8.50 4/15/21 5,200,000 5,772,000 8 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Building Materials (continued) RSI Home Products, Scd. Notes 6.88 3/1/18 2,304,000 b 2,465,280 Cable-Satellite—6.6% Cablevision Systems, Sr. Unscd. Notes 8.00 4/15/20 2,545,000 2,899,709 Cablevision Systems, Sr. Unscd. Notes 8.63 9/15/17 2,435,000 2,839,819 CCO Holdings, Gtd. Notes 5.25 9/30/22 2,815,000 d 2,867,781 CCO Holdings, Gtd. Notes 5.75 9/1/23 1,585,000 1,648,400 CCO Holdings, Gtd. Notes 6.63 1/31/22 7,035,000 7,589,006 Cequel Communications Holdings I, Sr. Unscd. Notes 6.38 9/15/20 7,540,000 b 8,048,950 DISH DBS, Gtd. Notes 5.13 5/1/20 4,660,000 4,910,475 DISH DBS, Gtd. Notes 5.88 7/15/22 3,100,000 d 3,371,250 DISH DBS, Gtd. Notes 6.75 6/1/21 7,425,000 8,483,063 Hughes Satellite Systems, Gtd. Notes 7.63 6/15/21 7,195,000 8,274,250 Intelsat Jackson Holdings, Gtd. Notes 7.25 10/15/20 7,040,000 7,603,200 Intelsat Luxembourg, Gtd. Bonds 7.75 6/1/21 10,250,000 10,890,625 Mediacom Broadband, Sr. Unscd. Notes 5.50 4/15/21 1,680,000 b 1,707,300 Mediacom Broadband, Sr. Unscd. Notes 6.38 4/1/23 674,000 714,440 Nara Cable Funding, Sr. Scd. Notes 8.88 12/1/18 4,320,000 b 4,633,200 Numericable Group, Sr. Scd. Bonds 6.00 5/15/22 2,250,000 b 2,342,812 Numericable Group, Sr. Scd. Bonds 6.25 5/15/24 5,750,000 b 6,008,750 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Cable-Satellite (continued) RCN Telecom Services, Sr. Unscd. Notes 8.50 8/15/20 4,310,000 b 4,633,250 Unitymedia Hessen & Co., Sr. Scd. Notes 7.50 3/15/19 4,235,000 b 4,542,038 UPCB Finance V, Sr. Scd. Notes 7.25 11/15/21 4,225,000 b 4,668,625 Virgin Media Finance, Gtd. Notes 6.38 4/15/23 8,850,000 b,d 9,646,500 Virgin Media Secured Finance, Sr. Scd. Notes 5.38 4/15/21 1,375,000 b 1,450,625 Wave Holdco, Sr. Unscd. Notes 8.25 7/15/19 1,995,000 b 2,057,344 Chemicals—2.6% Axalta Coating Systems/Dutch, Gtd. Notes 7.38 5/1/21 10,620,000 b,d 11,628,900 Hexion U.S. Finance, Sr. Scd. Notes 6.63 4/15/20 3,350,000 3,567,750 Hexion U.S. Finance, Sr. Scd. Notes 8.88 2/1/18 4,060,000 4,232,550 Ineos Finance, Sr. Scd. Notes 8.38 2/15/19 3,240,000 b 3,551,850 INEOS Group Holdings, Gtd. Notes EUR 6.50 8/15/18 4,540,000 d 6,496,371 Pinnacle Operating, Scd. Notes 9.00 11/15/20 3,420,000 b 3,719,250 Rentech Nitrogen Partners, Scd. Notes 6.50 4/15/21 7,005,000 b 7,110,075 TPC Group, Sr. Scd. Notes 8.75 12/15/20 4,005,000 b 4,455,562 Construction Machinery—1.9% Ahern Rentals, Scd. Notes 9.50 6/15/18 2,980,000 b,d 3,300,350 Ashtead Capital, Scd. Notes 6.50 7/15/22 4,457,000 b 4,891,557 H&E Equipment Services, Gtd. Notes 7.00 9/1/22 6,345,000 7,042,950 10 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Construction Machinery (continued) Jurassic Holdings III, Scd. Notes 6.88 2/15/21 6,375,000 b 6,518,437 Manitowoc, Gtd. Notes 8.50 11/1/20 3,035,000 3,399,200 United Rentals North America, Gtd. Notes 7.38 5/15/20 5,170,000 5,738,700 United Rentals North America, Gtd. Notes 7.63 4/15/22 1,995,000 2,249,362 Consumer Cyclical Services—1.7% Mobile Mini, Gtd. Notes 7.88 12/1/20 3,570,000 3,927,000 Reliance Intermediate Holdings, Sr. Scd. Notes 9.50 12/15/19 5,580,000 b 6,054,300 ServiceMaster, Gtd. Notes 7.00 8/15/20 3,835,000 4,098,656 ServiceMaster, Gtd. Notes 8.00 2/15/20 3,745,000 4,053,962 West, Gtd. Notes 5.38 7/15/22 11,580,000 b 11,493,150 Consumer Products—.2% ACCO Brands, Gtd. Notes 6.75 4/30/20 2,455,000 d Distributors—.6% Ferrellgas, Sr. Unscd. Notes 6.50 5/1/21 1,000,000 1,048,750 Ferrellgas, Sr. Unscd. Notes 6.75 1/15/22 6,686,000 b 7,020,300 Ferrellgas Partners, Sr. Unscd. Notes 8.63 6/15/20 1,585,000 1,699,913 Diversified Manufacturing—2.2% Accudyne Industries, Gtd. Notes 7.75 12/15/20 4,780,000 b,d 5,138,500 Dynacast International, Scd. Notes 9.25 7/15/19 5,875,000 6,491,875 The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Diversified Manufacturing (continued) Gardner Denver, Sr. Unscd. Notes 6.88 8/15/21 8,135,000 b,d 8,582,425 Gates Global, Sr. Unscd. Notes EUR 5.75 7/15/22 3,180,000 4,343,489 Gates Global, Sr. Unscd. Notes 6.00 7/15/22 3,400,000 b 3,417,000 Griffon, Gtd. Notes 5.25 3/1/22 3,170,000 3,162,075 Rexel, Sr. Unscd. Notes 6.13 12/15/19 4,515,000 b 4,797,187 WESCO Distribution, Gtd. Notes 5.38 12/15/21 2,225,000 b 2,280,625 Electric—2.2% AES, Sr. Unscd. Notes 7.38 7/1/21 9,565,000 11,238,875 AES, Sr. Unscd. Notes 8.00 6/1/20 1,045,000 1,261,837 Calpine, Sr. Scd. Notes 6.00 1/15/22 4,544,000 b 4,918,880 Calpine, Sr. Scd. Notes 7.50 2/15/21 2,244,000 b 2,437,545 Calpine, Sr. Scd. Notes 7.88 1/15/23 4,215,000 b 4,720,800 Covanta Holding, Sr. Unscd. Notes 5.88 3/1/24 1,985,000 2,061,919 NRG Energy, Gtd. Notes 6.25 7/15/22 3,650,000 b 3,896,375 NRG Energy, Gtd. Notes 6.63 3/15/23 1,605,000 1,745,437 NRG Energy, Gtd. Notes 7.88 5/15/21 4,090,000 4,555,237 Energy—10.6% Antero Resources, Gtd. Notes 5.13 12/1/22 5,510,000 b 5,668,412 Antero Resources Finance, Gtd. Notes 5.38 11/1/21 2,590,000 2,696,837 12 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Energy (continued) Athlon Holdings, Gtd. Notes 6.00 5/1/22 6,545,000 b 6,790,437 Bonanza Creek Energy, Gtd. Notes 6.75 4/15/21 7,345,000 7,895,875 Bristow Group, Gtd. Notes 6.25 10/15/22 3,297,000 3,556,639 Carrizo Oil & Gas, Gtd. Notes 7.50 9/15/20 6,395,000 7,050,487 Chesapeake Energy, Gtd. Notes 6.63 8/15/20 4,635,000 5,353,425 Diamondback Energy, Gtd. Notes 7.63 10/1/21 5,926,000 b 6,548,230 Dresser-Rand Group, Gtd. Notes 6.50 5/1/21 3,565,000 3,832,375 Forum Energy Technologies, Gtd. Notes 6.25 10/1/21 5,395,000 b 5,745,675 Halcon Resources, Gtd. Notes 8.88 5/15/21 3,185,000 3,439,800 Halcon Resources, Gtd. Notes 9.75 7/15/20 7,300,000 8,002,625 Hercules Offshore, Gtd. Notes 6.75 4/1/22 4,180,000 b,d 3,986,675 Hercules Offshore, Gtd. Notes 7.50 10/1/21 610,000 b,d 608,475 Hercules Offshore, Gtd. Notes 8.75 7/15/21 6,155,000 b 6,539,687 Jones Energy Holdings, Gtd. Notes 6.75 4/1/22 4,330,000 b 4,578,975 Laredo Petroleum, Gtd. Notes 5.63 1/15/22 3,165,000 3,287,644 MEG Energy, Gtd. Notes 6.50 3/15/21 4,715,000 b 5,021,475 Newfield Exploration, Sr. Sub. Notes 6.88 2/1/20 5,385,000 5,735,025 Northern Oil and Gas, Gtd. Notes 8.00 6/1/20 7,535,000 8,081,287 Oasis Petroleum, Gtd. Notes 6.88 3/15/22 8,700,000 b 9,526,500 The Fund 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Energy (continued) Offshore Group Investment, Sr. Scd. Notes 7.13 4/1/23 3,390,000 3,457,800 Offshore Group Investment, Sr. Scd. Notes 7.50 11/1/19 6,950,000 d 7,384,375 Parker Drilling, Gtd. Notes 6.75 7/15/22 4,870,000 b 5,089,150 Precision Drilling, Gtd. Notes 6.50 12/15/21 745,000 813,912 Precision Drilling, Gtd. Notes 6.63 11/15/20 5,170,000 5,557,750 Rex Energy, Gtd. Notes 8.88 12/1/20 7,030,000 7,838,450 Rosetta Resources, Gtd. Notes 5.63 5/1/21 5,469,000 5,653,579 Rosetta Resources, Gtd. Notes 5.88 6/1/22 691,000 722,959 Rosetta Resources, Gtd. Notes 5.88 6/1/24 1,575,000 1,639,969 Sanchez Energy, Gtd. Notes 6.13 1/15/23 2,585,000 b 2,675,475 Sanchez Energy, Gtd. Notes 7.75 6/15/21 5,350,000 b 5,831,500 Unit, Gtd. Notes 6.63 5/15/21 10,100,000 10,832,250 Welltec, Sr. Scd. Notes 8.00 2/1/19 8,135,000 b 8,704,450 Entertainment—.7% AMC Entertaiment, Gtd. Notes 9.75 12/1/20 4,685,000 5,364,325 Live Nation Entertainment, Gtd. Notes 7.00 9/1/20 1,385,000 b 1,523,500 Regal Entertainment Group, Sr. Unscd. Notes 5.75 3/15/22 4,870,000 5,076,975 Environmental—1.2% Abengoa Finance, Gtd. Notes EUR 6.00 3/31/21 540,000 781,717 14 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Environmental (continued) Abengoa Finance, Gtd. Notes 7.75 2/1/20 9,632,000 b 10,775,800 ADS Waste Holdings, Gtd. Notes 8.25 10/1/20 8,410,000 9,103,825 Finance Companies—4.6% American Capital, Sr. Unscd. Notes 6.50 9/15/18 6,765,000 b 7,238,550 CIT Group, Sr. Unscd. Notes 5.50 2/15/19 7,850,000 b 8,531,969 FTI Consulting, Gtd. Notes 6.75 10/1/20 4,705,000 5,046,112 Icahn Enterprises, Gtd. Notes 5.88 2/1/22 3,150,000 3,315,375 Icahn Enterprises, Gtd. Notes 6.00 8/1/20 3,120,000 d 3,357,900 International Lease Finance, Sr. Unscd. Notes 8.25 12/15/20 7,840,000 d 9,702,000 International Lease Finance, Sr. Unscd. Notes 8.63 1/15/22 2,395,000 3,014,706 International Lease Finance, Sr. Unscd. Notes 8.88 9/1/17 4,675,000 5,545,719 Ladder Capital Finance Holdings, Sr. Unscd. Notes 7.38 10/1/17 8,155,000 8,827,787 Navient, Sr. Unscd. Notes 8.00 3/25/20 1,850,000 2,143,687 Navient, Sr. Unscd. Notes 8.45 6/15/18 5,970,000 7,070,719 Nuveen Investments, Sr. Unscd. Notes 9.13 10/15/17 9,435,000 b 10,272,356 Provident Funding Associates, Gtd. Notes 6.75 6/15/21 4,300,000 b 4,375,250 Food & Beverages—1.2% Bakkavor Finance 2, Sr. Scd. Notes GBP 8.75 6/15/20 2,250,000 d 4,331,958 Boparan Finance, Sr. Unscd. Bonds GBP 5.50 7/15/21 2,400,000 4,040,389 The Fund 15 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Food & Beverages (continued) Post Holdings, Gtd. Notes 7.38 2/15/22 2,225,000 b 2,411,344 Post Holdings, Gtd. Notes 7.38 2/15/22 8,275,000 d 8,968,031 Gaming—1.7% MGM Resorts International, Gtd. Notes 7.75 3/15/22 6,190,000 d 7,273,250 MGM Resorts International, Gtd. Notes 11.38 3/1/18 7,545,000 9,827,362 Penn National Gaming, Sr. Unscd. Notes 5.88 11/1/21 5,495,000 b,d 5,206,512 Pinnacle Entertainment, Gtd. Notes 6.38 8/1/21 1,465,000 1,552,900 Pinnacle Entertainment, Gtd. Notes 7.50 4/15/21 5,230,000 5,648,400 Health Care—6.6% Biomet, Gtd. Notes 6.50 8/1/20 2,365,000 2,560,112 Biomet, Gtd. Notes 6.50 10/1/20 3,185,000 3,415,912 CHS/Community Health Systems, Gtd. Notes 6.88 2/1/22 12,500,000 b 13,312,500 ConvaTec Finance International, Sr. Unscd. Notes 8.25 1/15/19 6,075,000 b,d 6,226,875 Davita HealthCare Partners, Gtd. Notes 5.13 7/15/24 3,430,000 3,457,869 DaVita HealthCare Partners, Gtd. Notes 5.75 8/15/22 7,565,000 8,113,462 HCA, Sr. Scd. Notes 5.88 3/15/22 5,045,000 5,480,131 HCA, Sr. Scd. Notes 6.50 2/15/20 7,510,000 8,467,525 HCA, Gtd. Notes 7.50 2/15/22 7,065,000 8,168,906 HCA Holdings, Sr. Unscd. Notes 6.25 2/15/21 3,905,000 4,202,756 16 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Health Care (continued) HealthSouth, Gtd. Notes 7.75 9/15/22 2,140,000 2,345,975 IMS Health, Sr. Unscd. Notes 6.00 11/1/20 2,140,000 b 2,252,350 Kindred Healthcare, Gtd. Notes 6.38 4/15/22 4,345,000 b,d 4,388,450 LifePoint Hospitals, Gtd. Notes 5.50 12/1/21 6,760,000 b 7,098,000 Physio-Control International, Sr. Scd. Notes 9.88 1/15/19 6,739,000 b 7,480,290 Tenet Healthcare, Sr. Scd. Notes 6.00 10/1/20 5,300,000 5,763,750 Tenet Healthcare, Sr. Unscd. Notes 8.13 4/1/22 12,145,000 14,088,200 United Surgical Partners International, Gtd. Notes 9.00 4/1/20 4,185,000 4,640,119 Home Construction—3.2% Ashton Woods USA/Finance, Sr. Unscd. Notes 6.88 2/15/21 5,893,000 b 5,907,732 Beazer Homes USA, Gtd. Notes 5.75 6/15/19 4,775,000 b,d 4,786,938 Brookfield Residential Properties, Gtd. Notes 6.13 7/1/22 1,055,000 b 1,102,475 Brookfield Residential Properties, Gtd. Notes 6.50 12/15/20 5,435,000 b 5,774,687 Shea Homes Funding, Sr. Scd. Notes 8.63 5/15/19 5,615,000 6,148,425 Standard Pacific, Gtd. Notes 8.38 5/15/18 4,970,000 5,889,450 Taylor Morrison Communities, Gtd. Notes 5.25 4/15/21 835,000 b 851,700 Taylor Morrison Communities, Gtd. Notes 5.63 3/1/24 1,200,000 b,d 1,194,000 Taylor Morrison Communities, Gtd. Notes 7.75 4/15/20 6,911,000 b 7,584,823 Weekley Homes, Sr. Unscd. Bonds 6.00 2/1/23 5,492,000 5,519,460 The Fund 17 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Home Construction (continued) Weyerhaeuser Real Estate, Sr. Unscd. Notes 5.88 6/15/24 3,160,000 b 3,262,700 William Lyon Homes, Gtd. Notes 8.50 11/15/20 5,290,000 5,944,638 Industrial Services—2.9% Algeco Scotsman Global Finance, Sr. Scd. Notes 8.50 10/15/18 4,355,000 b,d 4,648,963 Algeco Scotsman Global Finance, Sr. Scd. Notes EUR 9.00 10/15/18 2,125,000 d 3,113,679 Algeco Scotsman Global Finance, Gtd. Notes 10.75 10/15/19 5,130,000 b 5,309,550 CBRE Services, Gtd. Notes 5.00 3/15/23 2,225,000 2,258,375 Deutsche Raststaetten Gruppe IV, Scd. Notes EUR 6.75 12/30/20 1,490,000 2,190,726 Deutsche Raststaetten Gruppe IV, Scd. Notes EUR 6.75 12/30/20 2,725,000 b 3,992,537 Galapagos Holding, Sr. Unscd. Notes EUR 7.00 6/15/22 2,800,000 b 3,910,722 Hillman Group, Sr. Unscd. Notes 6.38 7/15/22 5,100,000 b 5,125,500 Hillman Group, Gtd. Notes 10.88 6/1/18 3,165,000 d 3,359,015 Interline Brands, Sr. Unscd. Notes 10.00 11/15/18 4,355,000 4,681,625 Mueller Water Products, Gtd. Notes 8.75 9/1/20 1,808,236 2,018,443 StoneMor Partners, Gtd. Notes 7.88 6/1/21 2,645,000 b 2,790,475 Zachry Holdings, Sr. Unscd. Notes 7.50 2/1/20 4,655,000 b 5,015,763 Insurance—1.1% Hockey Merger Sub 2, Sr. Unscd. Notes 7.88 10/1/21 9,395,000 b 10,111,369 18 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Insurance (continued) USI, Sr. Unscd. Notes 7.75 1/15/21 7,865,000 b 8,120,613 Lodging—.3% Hilton Worldwide Finance, Gtd. Notes 5.63 10/15/21 5,160,000 b Media/Entertainment—3.9% AMC Networks, Gtd. Notes 7.75 7/15/21 1,220,000 1,370,975 Cable Communications Systems, Sr. Scd. Bonds EUR 7.50 11/1/20 3,905,000 5,888,513 CBS Outdoor Americas Capital, Gtd. Notes 5.25 2/15/22 1,215,000 b 1,251,450 CBS Outdoor Americas Capital, Gtd. Notes 5.63 2/15/24 1,215,000 b 1,257,525 Clear Channel Communications, Sr. Scd. Notes 9.00 12/15/19 5,525,000 5,911,750 Clear Channel Communications, Sr. Scd. Notes 9.00 3/1/21 2,285,000 2,453,519 Clear Channel Communications, Gtd. Notes 14.00 2/1/21 4,060,650 d 4,197,697 Clear Channel Worldwide Holdings, Gtd. Notes 6.50 11/15/22 1,220,000 1,308,450 Clear Channel Worldwide Holdings, Gtd. Notes, Ser. B 6.50 11/15/22 2,500,000 2,706,250 Clear Channel Worldwide Holdings, Gtd. Notes, Ser. A 7.63 3/15/20 625,000 671,875 Clear Channel Worldwide Holdings, Gtd. Notes, Ser. B 7.63 3/15/20 7,655,000 8,296,106 Cumulus Media Holdings, Gtd. Notes 7.75 5/1/19 5,025,000 d 5,313,938 Gray Television, Gtd. Notes 7.50 10/1/20 8,815,000 d 9,542,238 LIN Television, Gtd. Notes 6.38 1/15/21 2,185,000 2,310,638 Nexstar Broadcasting, Gtd. Notes 6.88 11/15/20 5,800,000 6,278,500 The Fund 19 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Media/Entertainment (continued) Sinclair Television Group, Sr. Unscd. Notes 6.13 10/1/22 3,270,000 3,433,500 Sinclair Television Group, Gtd. Notes 6.38 11/1/21 2,105,000 2,249,719 Townsquare Radio, Gtd. Notes 9.00 4/1/19 2,200,000 b 2,447,500 Metals & Mining—2.8% ArcelorMittal, Sr. Unscd. Notes 5.00 2/25/17 1,330,000 c 1,411,463 ArcelorMittal, Sr. Unscd. Bonds 10.35 6/1/19 6,817,000 c 8,759,845 Calcipar, Sr. Scd. Notes 6.88 5/1/18 5,540,000 b 5,872,400 FMG Resources (August 2006), Gtd. Notes 6.88 4/1/22 12,405,000 b,d 13,350,881 Global Brass & Copper, Sr. Scd. Notes 9.50 6/1/19 2,745,000 3,143,025 Murray Energy, Sr. Scd. Notes 8.63 6/15/21 4,800,000 b 5,220,000 Ryerson, Sr. Scd. Notes 9.00 10/15/17 5,575,000 5,979,188 Steel Dynamics, Gtd. Notes 5.25 4/15/23 1,235,000 1,284,400 Steel Dynamics, Gtd. Notes 6.38 8/15/22 765,000 835,763 Westmoreland Coal, Sr. Scd. Notes 10.75 2/1/18 165,000 177,581 Westmoreland Coal, Sr. Scd. Notes 10.75 2/1/18 1,710,000 b 1,840,388 Packaging—4.8% AEP Industries, Sr. Unscd. Notes 8.25 4/15/19 3,020,000 3,189,875 Albea Beauty Holdings, Sr. Scd. Notes 8.38 11/1/19 7,282,000 b 7,955,585 ARD Finance, Sr. Scd. Notes 11.13 6/1/18 6,042,224 b 6,395,996 20 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Packaging (continued) Ardagh Finance Holdings, Sr. Unscd. Notes 8.63 6/15/19 5,475,000 b,d 5,666,625 Ardagh Packaging Finance, Gtd. Notes 6.00 6/30/21 1,525,000 b 1,530,719 Ardagh Packaging Finance, Gtd. Notes 6.75 1/31/21 7,750,000 b 8,021,250 Ardagh Packaging Finance, Gtd. Notes 9.13 10/15/20 2,080,000 b 2,303,600 Ardagh Packaging Finance, Gtd. Notes EUR 9.25 10/15/20 1,000,000 1,495,961 Beverage Packaging Holdings II, Gtd. Notes 5.63 12/15/16 3,075,000 b 3,159,563 BOE Intermediate Holding, Sr. Unscd. Notes 9.00 11/1/17 3,256,510 b 3,417,300 BOE Merger, Sr. Unscd. Notes 9.50 11/1/17 4,075,000 b 4,304,219 BWAY Holding, Gtd. Notes 10.00 6/15/18 2,380,000 2,510,900 Reynolds Group, Sr. Scd. Notes 6.88 2/15/21 1,615,000 c 1,750,862 Reynolds Group, Sr. Scd. Notes 7.88 8/15/19 4,590,000 5,020,313 Reynolds Group, Gtd. Notes 8.50 5/15/18 6,355,000 c 6,656,863 Reynolds Group, Gtd. Notes 9.88 8/15/19 6,510,000 7,242,375 Sealed Air, Gtd. Notes 8.13 9/15/19 2,970,000 b 3,285,563 Signode Industrial Group, Sr. Unscd. Notes 6.38 5/1/22 6,740,000 b 6,841,100 Paper—.2% Sappi Papier Holding, Sr. Scd. Notes 7.75 7/15/17 2,195,000 b 2,452,913 Sappi Papier Holding, Sr. Scd. Notes 8.38 6/15/19 895,000 b 991,213 The Fund 21 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Pharmaceuticals—2.3% Capsugel, Sr. Unscd. Notes 7.00 5/15/19 5,019,000 b 5,178,981 JLL/Delta Dutch Newco, Sr. Unscd. Notes 7.50 2/1/22 7,290,000 b 7,572,488 Salix Pharmaceuticals, Gtd. Notes 6.00 1/15/21 7,575,000 b 8,143,125 Valeant Pharmaceuticals International, Gtd. Notes 5.63 12/1/21 385,000 b 397,031 Valeant Pharmaceuticals International, Gtd. Notes 6.38 10/15/20 4,485,000 b 4,782,131 Valeant Pharmaceuticals International, Gtd. Notes 6.75 8/15/18 6,935,000 b 7,489,800 Valeant Pharmaceuticals International, Gtd. Notes 6.75 8/15/21 1,440,000 b 1,539,000 Veleant Pharmaceuticals International, Gtd. Notes 7.00 10/1/20 3,000,000 b 3,202,500 Pipelines—1.3% Crestwood Midstream Partners, Gtd. Notes 6.13 3/1/22 6,015,000 b 6,360,863 Genesis Energy, Gtd. Notes 5.63 6/15/24 3,370,000 3,450,038 Genesis Energy, Gtd. Notes 5.75 2/15/21 3,540,000 3,699,300 Rose Rock Midstream, Gtd. Notes 5.63 7/15/22 4,425,000 b 4,491,375 Targa Resources Partners, Gtd. Notes 6.88 2/1/21 3,940,000 4,284,750 Retailers—1.2% DriveTime Automotive Group, Sr. Scd. Notes 8.00 6/1/21 4,730,000 b 4,848,250 Neiman Marcus Group, Gtd. Notes 8.00 10/15/21 2,780,000 b,d 3,009,350 Neiman Marcus Group, Gtd. Notes 8.75 10/15/21 1,650,000 b 1,806,750 22 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Retailers (continued) New Look Bondco I, Sr. Scd. Notes 8.38 5/14/18 3,770,000 b 4,057,651 Rite Aid, Gtd. Notes 6.75 6/15/21 6,240,000 d 6,786,000 Technology—5.5% Alcatel-Lucent USA, Sr. Unscd. Debs. 6.45 3/15/29 8,705,000 8,661,475 Alcatel-Lucent USA, Gtd. Notes 6.75 11/15/20 3,060,000 b,d 3,274,200 Amkor Technology, Sr. Unscd. Notes 6.38 10/1/22 1,875,000 2,006,250 Audatex North America, Gtd. Notes 6.00 6/15/21 1,170,000 b 1,254,825 Audatex North America, Gtd. Notes 6.13 11/1/23 1,040,000 b 1,115,400 CDW Finance, Gtd. Notes 8.50 4/1/19 1,714,000 1,863,975 Ceridian, Sr. Scd. Notes 8.88 7/15/19 2,050,000 b 2,326,750 Ceridian HCM Holding, Sr. Unscd. Notes 11.00 3/15/21 1,345,000 b 1,560,200 Ceridian/Comdata, Gtd. Notes 8.13 11/15/17 3,515,000 b 3,558,937 Commscope, Gtd. Notes 5.50 6/15/24 2,145,000 b 2,190,581 CommScope Holdings, Sr. Unscd. Notes 6.63 6/1/20 6,186,000 b 6,634,485 Denali Borrower, Sr. Scd. Notes 5.63 10/15/20 3,780,000 b,d 4,016,250 Eagle Midco, Sr. Unscd. Notes 9.00 6/15/18 1,590,000 b 1,649,625 Epicor Software, Gtd. Notes 8.63 5/1/19 4,410,000 4,768,313 First Data, Sr. Scd. Notes 6.75 11/1/20 680,000 b 737,800 The Fund 23 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Technology (continued) First Data, Sr. Scd. Notes 7.38 6/15/19 4,745,000 b 5,106,806 First Data, Scd. Notes 8.25 1/15/21 1,979,000 b,d 2,176,900 First Data, Scd. Notes 8.75 1/15/22 3,000,000 b 3,326,250 First Data, Gtd. Notes 10.63 6/15/21 2,070,000 2,421,900 First Data, Gtd. Notes 11.25 1/15/21 2,035,000 c,d 2,380,950 First Data, Gtd. Notes 11.75 8/15/21 8,005,000 9,535,956 Infor US, Gtd. Notes 9.38 4/1/19 2,905,000 3,246,338 Infor US, Gtd. Notes EUR 10.00 4/1/19 2,540,000 3,964,946 Micron Technology, Sr. Unscd. Notes 5.88 2/15/22 5,385,000 b 5,788,875 NCR, Gtd. Notes 5.88 12/15/21 775,000 b 821,500 NCR, Sr. Unscd. Notes 6.38 12/15/23 975,000 b 1,062,750 Sophia, Gtd. Notes 9.75 1/15/19 1,690,000 b 1,867,450 Sophia Holding Finance, Gtd. Notes 9.63 12/1/18 2,795,000 b 2,920,775 TransUnion Holding, Sr. Unscd. Notes 9.63 6/15/18 2,960,000 3,124,280 Transportation Services—1.2% Marquette Transportation Finance, Scd. Notes 10.88 1/15/17 6,565,000 6,963,824 Navios Maritime Acquisition, Sr. Scd. Notes 8.13 11/15/21 6,265,000 b 6,578,250 Navios South American Logistics, Gtd. Notes 7.25 5/1/22 6,815,000 b 7,104,638 24 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Wireless Communications—6.4% Altice, Sr. Scd. Bonds EUR 7.25 5/15/22 1,300,000 b 1,891,346 Altice, Sr. Scd. Notes 7.75 5/15/22 6,690,000 b 7,158,300 Digicel Group, Sr. Unscd. Notes 7.13 4/1/22 2,200,000 b 2,299,000 Digicel Group, Sr. Unscd. Notes 8.25 9/30/20 9,130,000 b 9,997,350 Eileme 2, Sr. Scd. Notes 11.63 1/31/20 6,085,000 b 7,302,000 Sprint, Gtd. Notes 7.13 6/15/24 3,415,000 b 3,628,438 Sprint, Gtd. Notes 7.25 9/15/21 3,995,000 b 4,419,469 Sprint, Gtd. Notes 7.88 9/15/23 4,125,000 b 4,599,375 Sprint Capital, Gtd. Notes 6.88 11/15/28 2,000,000 2,030,000 Sprint Communications, Gtd. Notes 7.00 3/1/20 3,870,000 b 4,469,850 Sprint Communications, Sr. Unscd. Notes 7.00 8/15/20 5,055,000 5,617,369 Sprint Communications, Gtd. Notes 9.00 11/15/18 5,185,000 b 6,299,775 Sprint Communications, Sr. Unscd. Notes 11.50 11/15/21 2,525,000 3,421,375 T-Mobile USA, Gtd. Notes 6.13 1/15/22 545,000 580,425 T-Mobile USA, Gtd. Notes 6.50 1/15/24 7,935,000 8,500,369 T-Mobile USA, Gtd. Notes 6.63 4/28/21 10,485,000 11,389,331 T-Mobile USA, Gtd. Notes 6.73 4/28/22 3,735,000 4,043,138 T-Mobile USA, Gtd. Notes 6.84 4/28/23 4,080,000 d 4,457,400 The Fund 25 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Wireless Communications (continued) Wind Acquisition Finance, Gtd. Notes 7.38 4/23/21 15,840,000 b 16,948,800 Wireline Communications—3.4% CenturyLink, Sr. Unscd. Notes, Ser. V 5.63 4/1/20 10,215,000 10,853,438 CenturyLink, Sr. Unscd. Notes, Ser. W 6.75 12/1/23 2,305,000 d 2,529,738 Cincinnati Bell, Gtd. Notes 8.38 10/15/20 4,185,000 4,608,731 Frontier Communications, Sr. Unscd. Notes 8.75 4/15/22 3,550,000 4,135,750 Level 3 Financing, Gtd. Notes 6.13 1/15/21 900,000 b 967,500 Level 3 Financing, Gtd. Notes 8.13 7/1/19 1,870,000 2,049,988 Level 3 Financing, Gtd. Notes 8.63 7/15/20 8,100,000 9,112,500 Sable International Finance, Sr. Scd. Notes 8.75 2/1/20 4,990,000 b 5,638,700 Telecom Italia Capital, Gtd. Notes 6.00 9/30/34 4,550,000 4,584,125 Telecom Italia, Sr. Unscd. Notes GBP 6.38 6/24/19 2,300,000 4,302,467 tw telecom holdings, Gtd. Notes 5.38 10/1/22 4,150,000 4,554,625 Windstream, Gtd. Notes 7.75 10/15/20 3,740,000 d 4,071,925 Total Bonds and Notes (cost $1,524,111,632) 26 Principal Floating Rate Loan Interests—.9% Amount ($) Value ($) Construction Machinery—.3% Neff Rental, Second Lien Term Loan 7.25 5/21/21 5,750,000 c Energy—.4% Templar Energy, Second Lien Term Loan 8.00 11/25/20 7,500,000 c Packaging—.2% Rexam, Term Loan 8.00 4/11/22 3,000,000 c Total Floating Rate Loan Interests (cost $16,219,834) Preferred Stocks—.3% Shares Value ($) Finance Companies GMAC Capital Trust I, Ser. 2, 8.13% (cost $4,475,208) 172,552 c Common Stocks—.1% Metals & Mining Global Brass & Copper Holdings (cost $1,687,151) 101,940 Other Investment—1.8% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $29,965,122) 29,965,122 e The Fund 27 STATEMENT OF INVESTMENTS (Unaudited) (continued) Investment of Cash Collateral for Securities Loaned—6.3% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $106,643,050) 106,643,050 e Total Investments (cost $1,683,101,997) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Principal amount stated in U.S. Dollars unless otherwise noted. EUR—Euro GBP—British Pound b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At June 30, 2014, these securities were valued at $766,641,345 or 45.2% of net assets. c Variable rate security—interest rate subject to periodic change. d Security, or portion thereof, on loan. At June 30, 2014, the value of the fund’s securities on loan was $143,107,181 and the value of the collateral held by the fund was $148,878,862, consisting of cash collateral of $106,643,050 and U.S. Government & Agency securities valued at $ 42,235,812. e Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Corporate Bonds 94.7 Preferred Stocks .3 Money Market Investments 8.1 Common Stocks .1 Bank Loans .9 † Based on net assets. See notes to financial statements. 28 STATEMENT OF ASSETS AND LIABILITIES June 30, 2014 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $143,107,181)—Note 1(c): Unaffiliated issuers 1,546,493,825 1,630,315,375 Affiliated issuers 136,608,172 136,608,172 Cash 103,403 Cash denominated in foreign currencies 6,150,761 6,162,770 Dividends, interest and securities lending income receivable 27,113,490 Receivable for investment securities sold 33,867,635 Receivable for shares of Beneficial Interest subscribed 808,436 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(b) 1,109,267 Liability for securities on loan—Note 1(c) 106,643,050 Payable for investment securities purchased 27,278,494 Payable for shares of Beneficial Interest redeemed 1,819,601 Unrealized depreciation on forward foreign currency exchange contracts—Note 4 534,341 Accrued expenses 9,511 Net Assets ($) Composition of Net Assets ($): Paid-in capital 1,676,855,959 Accumulated distributions in excess of investment income—net (1,587,811 ) Accumulated net realized gain (loss) on investments (60,992,098 ) Accumulated net unrealized appreciation (depreciation) on investments and foreign currency transactions 83,308,967 Net Assets ($) Net Asset Value Per Share Class A Class C Class I Net Assets ($) 306,953,726 103,411,055 1,287,220,236 Shares Outstanding 44,603,149 15,021,562 186,896,504 Net Asset Value Per Share ($) See notes to financial statements. The Fund 29 STATEMENT OF OPERATIONS Six Months Ended June 30, 2014 Investment Income ($): Income: Interest 50,584,454 Income from securities lending—Note 1(c) 268,635 Dividends: Unaffiliated issuers 175,248 Affiliated issuers 21,806 Total Income Expenses: Management fee—Note 3(a) 5,666,562 Distribution/Service Plan fees—Note 3(b) 903,757 Trustees’ fees—Notes 3(a,c) 62,302 Loan commitment fees—Note 2 6,921 Total Expenses Less—Trustees’ fees reimbursed by the Manager—Note 3(a) (62,302 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments and foreign currency transactions 27,505,824 Net realized gain (loss) on forward foreign currency exchange contracts (1,213,754 ) Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments and foreign currency transactions 9,045,172 Net unrealized appreciation (depreciation) on forward foreign currency exchange transactions 870,398 Net Unrealized Appreciation (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 30 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended June 30, 2014 Year Ended (Unaudited) December 31, 2013 Operations ($): Investment income—net 44,472,903 85,908,163 Net realized gain (loss) on investments 26,292,070 27,109,226 Net unrealized appreciation (depreciation) on investments 9,915,570 (4,999,953 ) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Class A (8,791,150 ) (19,921,327 ) Class C (2,624,188 ) (6,119,236 ) Class I (36,352,503 ) (65,650,917 ) Total Dividends ) ) Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A 22,653,696 115,865,295 Class C 4,139,415 7,459,587 Class I 250,998,910 509,057,464 Dividends reinvested: Class A 7,545,450 16,644,149 Class C 1,554,592 3,646,392 Class I 15,065,072 24,974,920 Cost of shares redeemed: Class A (49,499,563 ) (176,615,181 ) Class C (10,129,282 ) (30,451,410 ) Class I (153,667,882 ) (301,952,485 ) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 1,576,011,907 1,391,057,220 End of Period Undistributed (distributions in excess of) investment income—net (1,587,811 ) 1,707,127 The Fund 31 STATEMENT OF CHANGES IN NET ASSETS (continued) Six Months Ended June 30, 2014 Year Ended (Unaudited) December 31, 2013 Capital Share Transactions: Class A a Shares sold 3,324,827 17,322,009 Shares issued for dividends reinvested 1,103,881 2,484,259 Shares redeemed (7,282,071 ) (26,368,580 ) Net Increase (Decrease) in Shares Outstanding ) ) Class C a Shares sold 605,266 1,110,797 Shares issued for dividends reinvested 227,450 544,461 Shares redeemed (1,480,423 ) (4,534,845 ) Net Increase (Decrease) in Shares Outstanding ) ) Class I Shares sold 36,751,416 76,084,584 Shares issued for dividends reinvested 2,200,769 3,727,746 Shares redeemed (22,527,631 ) (45,318,990 ) Net Increase (Decrease) in Shares Outstanding a During the period ended December 31, 2013, 565,705 Class C shares representing $3,877,652 were exchanged for 566,908 Class A shares. See notes to financial statements. 32 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Six Months Ended June 30, 2014 Year Ended December 31, Class A Shares (Unaudited) 2013 2012 2011 2010 2009 Per Share Data ($): Net asset value, beginning of period 6.74 6.67 6.21 6.62 6.48 5.06 Investment Operations: Investment income—net a .18 .38 .41 .49 .59 .54 Net realized and unrealized gain (loss) on investments .16 .10 .48 (.40 ) .17 1.43 Total from Investment Operations .34 .48 .89 .09 .76 1.97 Distributions: Dividends from investment income—net (.20 ) (.41 ) (.43 ) (.50 ) (.62 ) (.55 ) Net asset value, end of period 6.88 6.74 6.67 6.21 6.62 6.48 Total Return (%) b 5.03 c 7.49 14.74 1.33 12.50 40.43 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .95 d .96 .96 .96 .96 .96 Ratio of net expenses to average net assets .95 d .95 .95 .95 .95 .95 Ratio of net investment income to average net assets 5.36 d 5.79 6.35 7.50 9.05 8.86 Portfolio Turnover Rate 31.26 c 46.05 51.72 75.87 70.07 77.94 Net Assets, end of period ($ x 1,000) 306,954 319,981 360,128 338,800 346,594 360,921 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not annualized. d Annualized. See notes to financial statements. The Fund 33 FINANCIAL HIGHLIGHTS (continued) Six Months Ended June 30, 2014 Year Ended December 31, Class C Shares (Unaudited) 2013 2012 2011 2010 2009 Per Share Data ($): Net asset value, beginning of period 6.74 6.67 6.21 6.62 6.48 5.06 Investment Operations: Investment income—net a .16 .34 .36 .44 .54 .50 Net realized and unrealized gain (loss) on investments .15 .09 .48 (.40 ) .18 1.42 Total from Investment Operations .31 .43 .84 .04 .72 1.92 Distributions: Dividends from investment income—net (.17 ) (.36 ) (.38 ) (.45 ) (.58 ) (.50 ) Net asset value, end of period 6.88 6.74 6.67 6.21 6.62 6.48 Total Return (%) b 4.64 c 6.69 13.89 .58 11.66 39.41 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.70 d 1.71 1.71 1.71 1.71 1.71 Ratio of net expenses to average net assets 1.70 d 1.70 1.70 1.70 1.70 1.70 Ratio of net investment income to average net assets 4.61 d 5.05 5.60 6.76 8.31 8.15 Portfolio Turnover Rate 31.26 c 46.05 51.72 75.87 70.07 77.94 Net Assets, end of period ($ x 1,000) 103,411 105,686 123,693 118,706 128,173 125,724 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not annualized. d Annualized. See notes to financial statements. 34 Six Months Ended June 30, 2014 Year Ended December 31, Class I Shares (Unaudited) 2013 2012 2011 2010 2009 Per Share Data ($): Net asset value, beginning of period 6.75 6.67 6.22 6.62 6.49 5.06 Investment Operations: Investment income—net a .19 .40 .43 .50 .60 .54 Net realized and unrealized gain (loss) on investments .15 .11 .47 (.38 ) .17 1.45 Total from Investment Operations .34 .51 .90 .12 .17 1.99 Distributions: Dividends from investment income—net (.20 ) (.43 ) (.45 ) (.52 ) (.64 ) (.56 ) Net asset value, end of period 6.89 6.75 6.67 6.22 6.62 6.49 Total Return (%) 5.15 b 7.92 14.84 1.74 12.59 40.99 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .70 c .71 .71 .71 .71 .71 Ratio of net expenses to average net assets .70 c .70 .70 .70 .70 .70 Ratio of net investment income to average net assets 5.60 c 6.03 6.57 7.73 9.26 9.20 Portfolio Turnover Rate 31.26 b 46.05 51.72 75.87 70.07 77.94 Net Assets, end of period ($ x 1,000) 1,287,220 1,150,345 907,236 576,790 543,899 400,170 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. See notes to financial statements. The Fund 35 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus HighYield Fund (the “fund”) is a separate diversified series of The Dreyfus/Laurel Funds Trust (the “Trust”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering five series, including the fund. The fund’s investment objective seeks to maximize total return, consisting of capital appreciation and current income.The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the fund’s shares. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Class A, Class C and Class I. Class A and Class C shares are sold primarily to retail investors through financial intermediaries and bear Distribution and/or Services Plan fees. Class A shares generally are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I shares are sold primarily to bank trust departments and other financial service providers (including The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, and its affiliates), acting on behalf of customers having a qualified trust or an investment account or relationship at such institution, and bear no Distribution or Services Plan fees. Class I shares are offered without a front-end sales charge or CDSC. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and 36 unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Trust accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. The Fund 37 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in debt securities, floating rate loan interests and other securities, excluding short-term investments (other than U.S.Treasury Bills) and forward foreign currency exchange contracts (“forward contracts”) are valued each business day by an independent pricing service (the “Service”) approved by the Trust’s Board of Trustees (the “Board”). Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. 38 Investments in equity securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These The Fund 39 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward contracts are valued at the forward rate and are generally categorized within Level 2 of the fair value hierarchy. The following is a summary of the inputs used as of June 30, 2014 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Corporate Bonds † — 1,607,654,263 — Equity Securities— Domestic Common Stocks † 1,722,786 — — Floating Rate Loan Interests † — 16,227,656 — Preferred Stocks † — 4,710,670 — Mutual Funds 136,608,172 — — Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts †† — (534,341 ) — ) † See Statement of Investments for additional detailed categorizations. Amount shown represents unrealized (depreciation) at period end. At June 30, 2014, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. 40 (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in the market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date, and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on foreign currency transactions are also included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities.The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to The Fund 41 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. During the period ended June 30, 2014,The Bank of NewYork Mellon earned $81,567 from lending portfolio securities, pursuant to the securities lending agreement. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended June 30, 2014 were as follows: Affiliated Investment Value Value Net Company 12/31/2013 ($) Purchases ($) Sales ($) 6/30/2014($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 50,198,663 279,442,178 299,675,719 29,965,122 1.8 Dreyfus Institutional Cash Advantage Fund 74,905,922 227,485,144 195,748,016 106,643,050 6.3 Total (e) Risk: The fund invests primarily in debt securities. Failure of an issuer of the debt securities to make timely interest or principal payments, or a decline or the perception of a decline in the credit quality of a debt security, can cause the debt security’s price to fall, potentially lowering the fund’s share price. High yield (“junk”) bonds involve greater credit risk, including the risk of default, than investment grade bonds, and are considered predominantly speculative with respect to the issuer’s continuing ability to make principal and interest payments. In addition, the value of debt securities may decline due to general market conditions that are not specifically related to a particular issuer, 42 such as real or perceived adverse economic conditions, changes in outlook for corporate earnings, changes in interest or currency rates or adverse investor sentiment. They may also decline because of factors that affect a particular industry. The fund invests in floating rate loan interests.The floating rate loans in which the fund invests typically are below investment grade securities, and inherently speculative. In the event of the bankruptcy of a borrower, the fund could experience delays or limitations imposed by insolvency laws with respect to its ability to realize the benefits of any collateral securing the borrower’s loan. (f) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net are normally declared daily and paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (g) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended June 30, 2014, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended June 30, 2014, the fund did not incur any interest or penalties. The Fund 43 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Each tax year in the three-year period ended December 31, 2013 remains subject to examination by the Internal Revenue Service and state taxing authorities. Under the Regulated Investment Company Modernization Act of 2010 (the “2010 Act”), the fund is permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 (“post-enactment losses”) for an unlimited period. Furthermore, post-enactment capital loss carryovers retain their character as either short-term or long-term capital losses rather than short-term as they were under previous statute.The 2010 Act requires post-enactment losses to be utilized before the utilization of losses incurred in taxable years prior to the effective date of the 2010 Act (“pre-enactment losses”).As a result of this ordering rule, pre-enactment losses may be more likely to expire unused. The fund has an unused capital loss carryover of $81,246,122 available for federal income tax purposes to be applied against future net realized capital gains, if any, realized subsequent to December 31, 2013. If not applied, $15,223,557 of the carryover expires in fiscal year 2015, $42,229,566 expires in fiscal year 2016 and $23,792,999 expires in fiscal year 2017. Based on certain provisions in the Code, various limitations regarding the future utilization of these carry forwards, brought forward as a result of the fund’s merger with the following funds apply: BNY Hamilton High Yield Fund and Dreyfus High Income Fund. The tax character of distributions paid to shareholders during the fiscal year ended December 31, 2013 was as follows: ordinary income $91,691,480. The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $265 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary 44 or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended June 30, 2014, the fund did not borrow under the Facilities. NOTE 3—Investment Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee provides or arranges for one or more third parties and/or affiliates to provide investment advisory, administrative, custody, fund accounting and transfer agency services to the fund.The Manager also directs the investments of the fund in accordance with its investment objective, policies and limitations. For these services, the fund is contractually obligated to pay the Manager a fee, calculated daily and paid monthly, at the annual rate of .70% of the value of the fund’s average daily net assets. Out of its fee, the Manager pays all of the expenses of the fund (excluding brokerage commissions, taxes, interest expense, commitment fees on borrowings, Rule 12b-1 Distribution Plan fees, Service Plan fees, fees and expenses of non-interested Trustees (including counsel fees) and extraordinary expenses). In addition, the Manager is required to reduce its fee in an amount equal to the fund’s allocable portion of fees and expenses of the non-interested Trustees (including counsel fees). During the period ended June 30, 2014, Trustees’ fees reimbursed by the Manager amounted to $62,302. During the period ended June 30, 2014, the Distributor retained $15,661 from commissions earned on sales of the fund’s Class A shares and $324 from CDSCs on redemptions of the fund’s Class C shares. (b) Under the Distribution Plans adopted pursuant to Rule 12b-1 (the “Distribution Plans”) under the Act, Class A shares pay annually up to .25% of the value of its average daily net assets to compensate the The Fund 45 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Distributor for shareholder servicing activities and expenses primarily intended to result in the sale of Class A shares. Class C shares pay the Distributor for distributing its shares at an aggregate annual rate of .75% of the value of the average daily net assets of Class C shares. Class C shares are also subject to a service plan adopted pursuant to Rule 12b-1 (the “Service Plan”), under which Class C shares pay the Distributor for providing certain services to the holders of their shares, a fee at the annual rate of .25% of the value of the average daily net assets of Class C shares. During the period ended June 30, 2014, Class A and Class C shares were charged $380,966 and $392,093, respectively, pursuant to their Distribution Plans. During the period ended June 30, 2014, Class C shares were charged $130,698 pursuant to the Service Plan. Under its terms, the Distribution Plans and Service Plan shall remain in effect from year to year, provided such continuance is approved annually by a vote of a majority of those Trustees who are not “interested persons” of the Trust and who have no direct or indirect financial interest in the operation of or in any agreement related to the Distribution Plans or Service Plan. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $971,801, Distribution Plans fees $127,279 and Service Plan fees $21,509 which are offset against an expense reimbursement currently in effect in the amount of $11,322. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and forward contracts, during the period ended June 30, 2014, amounted to $582,259,772 and $487,733,075, respectively. 46 Floating Rate Loan Interests: Floating rate instruments are loans and other securities with interest rates that adjust or “float” periodically. Floating rate loans are made by banks and other financial institutions to their corporate clients.The rates of interest on the loans adjust periodically by reference to a base lending rate, such as the London Interbank Offered Rate (LIBOR) plus a premium or credit spread. Floating rate loans reset on periodic set dates, typically 30 to 90 days, but not to exceed one year.The fund may invest in multiple series or tranches of a loan.A different series or tranche may have varying terms and carry different associated risks. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended June 30, 2014 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy.When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future.With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract decreases between those dates.With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract increases between those dates.Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations.The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments.The The Fund 47 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) fund is also exposed to credit risk associated with counterparty nonper-formance on these forward contracts, which is generally limited to the unrealized gain on each open contract.The following summarizes open forward contracts at June 30, 2014: Foreign Forward Foreign Currency Currency Unrealized Exchange Contracts Amounts Proceeds ($) Value ($) (Depreciation) ($) Sales: British Pound, Expiring: 7/1/2014 a 801,195 1,363,665 1,371,157 (7,492 ) 7/31/2014 a 5,520,000 9,390,407 9,444,539 (54,132 ) 7/31/2014 b 4,825,000 8,205,023 8,255,418 (50,395 ) Euro, Expiring: 7/2/2014 b 1,708,849 2,332,750 2,339,928 (7,178 ) 7/31/2014 a 10,645,000 14,470,958 14,578,051 (107,093 ) 7/31/2014 b 9,385,000 12,758,607 12,852,514 (93,907 ) 7/31/2014 c 10,660,000 14,493,443 14,598,594 (105,151 ) 7/31/2014 d 10,920,000 14,845,664 14,954,657 (108,993 ) ) Counterparties: a Barclays Bank b Goldman Sachs International c Commonwealth Bank of Australia d Morgan Stanley Capital Services For financial reporting purposes, the fund does not offset derivative assets and derivative liabilities that are subject to master netting arrangements (“MNA”) in the Statement of Assets and Liabilities. At June 30, 2014, derivative assets and liabilities (by type) on a gross basis are as follows: Derivative Financial Instruments: Assets ($) Liabilities ($) Forward contracts — 534,341 Total gross amount of derivative assets and liabilities in the Statement of Assets and Liabilities — Derivatives not subject to MNA or similar agreements — — Total gross amount of assets and liabilities subject to MNA or similar agreements — 534,341 48 In accordance with ASU 2013-01, the following table presents derivative assets and liabilities net of amounts available for offsetting under MNA and net of related collateral received or pledged, if any, as of June 30, 2014: Financial Instruments and Derivatives Gross Amount of Available Collateral Net Amount of Counterparties Liabilities ($) 1 for Offset ($) Pledged ($) Liabilities ($) Barclays Bank (168,717 ) — — (168,717 ) Commonwealth Bank of Australia (105,151 ) — — (105,151 ) Goldman Sachs International (151,480 ) — — (151,480 ) Morgan Stanley Capital Services (108,993 ) — — (108,993 ) Total ) — — ) 1 Absent a default event or early termination, over-the-counter derivative assets and liabilities are presented at gross amounts and are not offset in the Statement of Assets and Liabilities. The following summarizes the average market value of derivatives out- standing during the period ended June 30, 2014: Average Market Value ($) Forward contracts 78,169,189 At June 30, 2014, accumulated net unrealized appreciation on investments was $83,821,550, consisting of $84,636,276 gross unrealized appreciation and $814,726 gross unrealized depreciation. At June 30, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). The Fund 49 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT MANAGEMENT AGREEMENT (Unaudited) At a meeting of the fund’s Board of Trustees held on February 19-20, 2014, the Board considered the renewal of the fund’s Management Agreement pursuant to which Dreyfus provides the fund with investment advisory and administrative services (the “Agreement”). The Board members, none of whom are “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from Dreyfus representatives. In considering the renewal of the Agreement, the Board considered all factors that it believed to be relevant, including those discussed below. The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board considered information provided to them at the meeting and in previous presentations from Dreyfus representatives regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex. Dreyfus provided the number of open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex (such as retail direct or intermediary, in which intermediaries typically are paid by the fund and/or Dreyfus) and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each intermediary or distribution channel, as applicable to the fund. The Board also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements. The Board also considered Dreyfus’ extensive administrative, accounting, and compliance infrastructures. 50 Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. The Board reviewed reports prepared by Lipper, Inc. (“Lipper”), an independent provider of investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds (the “Performance Group”) and with a broader group of funds (the “Performance Universe”), all for various periods ended December 31, 2013, and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the “Expense Group”) and with a broader group of funds (the “Expense Universe”), the information for which was derived in part from fund financial statements available to Lipper as of the date of its analysis. Dreyfus previously had furnished the Board with a description of the methodology Lipper used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds.The Board discussed the results of the comparisons and noted that the fund’s total return performance was below the Performance Group and Performance Universe medians for the various periods, except for the one-year period when the fund’s performance was above the Performance Group median, and the one- and two-year periods, when the fund’s performance was above the Performance Universe medians.The Dreyfus representatives noted the proximity of the fund’s performance to the Performance Group and/or Performance Universe median in several of the periods when performance was below the median. The Board also noted that the fund’s yield performance was above the Performance Group median for eight of the ten one-year periods ended December 31st and above the Performance Universe median for all ten one-year periods ended December 31st. Dreyfus also The Fund 51 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT MANAGEMENT AGREEMENT (Unaudited) (continued) provided a comparison of the fund’s calendar year total returns to the returns of the fund’s benchmark index. Dreyfus representatives discussed with the Board the reasons for the fund’s total return underperformance compared to the performance of the funds in the Performance Group and Performance Universe. The Board also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons. Taking into account the fund’s “unitary” fee structure, the Board noted that the fund’s contractual management fee was above the Expense Group median, the fund’s actual management fee was above the Expense Group and Expense Universe medians and the fund’s total expenses were below the Expense Group and Expense Universe medians. Dreyfus representatives reviewed with the Board the management or investment advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund and (2) paid to Dreyfus or the Dreyfus-affiliated primary employer of the fund’s primary portfolio manager(s) for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients.They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors, noting the fund’s “unitary” fee structure.The Board considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the expenses allocated and profit received by Dreyfus and its affiliates and the resulting profitability percentage for managing the fund and the aggregate profitability percentage to Dreyfus and its affiliates for managing the funds in the Dreyfus fund complex, and the method used to determine the expenses and profit. The Board concluded that the profitability results were not unreasonable, given the services rendered and service levels provided by Dreyfus. The Board also had been pro- 52 vided with information prepared by an independent consulting firm regarding Dreyfus’ approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus fund complex. The consulting firm also had analyzed where any economies of scale might emerge in connection with the management of a fund. The Board considered on the advice of its counsel the profitability analysis (1) as part of its evaluation of whether the fees under the Agreement bear a reasonable relationship to the mix of services provided by Dreyfus, including the nature, extent and quality of such services, and (2) in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders. Dreyfus representatives also noted that, as a result of shared and allocated costs among funds in the Dreyfus fund complex, the extent of economies of scale could depend substantially on the level of assets in the complex as a whole, so that increases and decreases in complex-wide assets can affect potential economies of scale in a manner that is disproportionate to, or even in the opposite direction from, changes in the fund’s asset level.The Board also considered potential benefits to Dreyfus from acting as investment adviser and noted that there were no soft dollar arrangements in effect for trading the fund’s investments. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreement. Based on the discussions and considerations as described above, the Board concluded and determined as follows. The Board concluded that the nature, extent and quality of the services provided by Dreyfus are adequate and appropriate. The Board was satisfied with the fund’s yield performance.The Board noted the recent improvement in the fund’s total return performance but agreed to continue to closely monitor performance. The Board concluded that the fee paid to Dreyfus was reasonable in light of the considerations described above. The Fund 53 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT MANAGEMENT AGREEMENT (Unaudited) (continued) The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the fee rate charged to the fund pursuant to the Agreement and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. In evaluating the Agreement, the Board considered these conclusions and determinations and also relied on its previous knowledge, gained through meetings and other interactions with Dreyfus and its affiliates, of the fund and the services provided to the fund by Dreyfus.The Board also relied on information received on a routine and regular basis throughout the year relating to the operations of the fund and the investment management and other services provided under the Agreement, including information on the investment performance of the fund in comparison to similar mutual funds and benchmark performance indices; general market outlook as applicable to the fund; and compliance reports. In addition, the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of prior or similar agreements during which lengthy discussions took place between the Board and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board’s conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years.The Board determined that renewal of the Agreement was in the best interests of the fund and its shareholders. 54 NOTES For More Information Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 © 2ecurities Corporation The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SEC’s website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-DREYFUS. Item 2. Code of Ethics. Not applicable. Item 3. Audit Committee Financial Expert. Not applicable. Item 4. Principal Accountant Fees and Services. Not applicable. Item 5. Audit Committee of Listed Registrants. Not applicable. Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers. Not applicable. [CLOSED END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Not applicable. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. The Dreyfus/Laurel Funds Trust By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: August 21, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: August 21, 2014 By: /s/ James Windels James Windels, Treasurer Date: August 21, 2014 EXHIBIT INDEX (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT)
